IN THE SUPREME COURT OF THE STATE OF DELAWARE

IZIAH ASHLEY,                                    §
                                                 §       No. 320, 2016
         Defendant Below-                        §
         Appellant,                              §       Court Below: Superior Court
                                                 §       of the State of Delaware
         v.                                      §
                                                 §
STATE OF DELAWARE,                               §       ID No. 1203020401
                                                 §
         Plaintiff Below-                        §
         Appellee.                               §

                                Submitted: December 7, 2016
                                  Decided: January 3, 2017

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                           ORDER

         On this 3rd day of January 2017, it appears to the Court that:

         1. Appellant, Iziah Ashley, appeals from a Superior Court Order denying his

amended motion for postconviction relief. Ashley makes one claim on appeal.

Ashley contends that his trial counsel was ineffective for failing to seek the

suppression of his videotaped interview during which he confessed to certain

unlawful acts.

         2. In June 2011, then eleven-year-old S.B.1 was living with her grandparents

in Wilmington, along with her younger sister, her aunt, Briana Maddox, her aunt’s


1
    The child victim was referred to as the pseudonym “S.B.” by the court below.
nineteen year-old boyfriend, Iziah Ashley, and the couple’s infant daughter. S.B.’s

mother, Renada, was living with her two sons and their father in Claymont during that

time. In September 2011, Renada spoke with S.B. regarding her relationship with

Ashley after S.B.’s grandmother showed her a sexual note written by S.B. to Ashley.

Renada thought the matter was resolved until March 2012, when she found a text

message on S.B.’s phone that she had sent to Ashley offering to perform oral sex.

S.B. told her mother that Ashley had sexual contact with her several times. Renada

reported the conduct to the police.

      3. In March 2012, Ashley was interviewed by Detective Cecilia Ashe of the

Wilmington Police Department. Ashley willingly came to the police station and was

dropped off by his father and mother for the interview. Before the interview

commenced, Detective Ashe read Ashley his Miranda rights. Ashley informed the

Detective that he had been read his Miranda rights before and agreed to waive those

rights and speak to the Detective.

      4. The interview lasted about four hours and forty-one minutes. Ashley

ultimately admitted that he touched S.B.’s chest and that he inserted his penis in

S.B.’s mouth twice.

      5. On May 21, 2012, Ashley was indicted on four counts of Rape Second

Degree, one count of Rape Fourth Degree, and four counts of Unlawful Sexual

                                         2
Contact. Later in 2012, Ashley was re-indicted to include the offenses of Continuous

Sexual Abuse, Bribing a Witness, Interfering with a Child Witness, and Conspiracy

Second Degree.           Ashley went to trial on March 5, 2013.    At trial, Ashley

acknowledged that his statements to the Detective were voluntary and that he

admitted to having sexual relations with the victim twice. However, Ashley claimed

that his statements to the Detective during the interview were not true, and that the

allegations against him were false. The jury found him guilty of two counts of Rape

Second Degree, three counts of Unlawful Sexual Conduct, Bribing a Witness,

Interfering with a Child Witness, and Conspiracy Second Degree.

          6. The Superior Court sentenced Ashley on June 7, 2013 to fifty years

suspended after twenty-five years at Level 5 for each of the Rape Second Degree

Counts, eight years suspended for two years at Level 3 for each count of Unlawful

Sexual Conduct, five years suspended for one year at Level 3 for Bribery of a

Witness, five years suspended for one year at Level 3 for Interfering with a Child

Witness, and two years suspended for one year at Level 3 for Conspiracy Second

Degree. Ashley filed a direct appear and this Court affirmed his convictions on

February 11, 2014.2




2
    Ashley v. State, 85 A.3d 81 (Del. 2014).

                                               3
      7. Ashley filed a pro se motion for postconviction relief on December 9, 2014.

On February 6, 2015, counsel was assigned to represent Ashley, and an amended

motion for post conviction relief was filed on November 30, 2015. On April 8, 2016,

a Superior Court Commissioner filed her report recommending that Ashley’s

amended motion for postconviction relief be denied.

      8. The Commissioner found that Ashley voluntarily waived his Miranda rights

prior to being interviewed by Detective Ashe. The Commissioner also found that

Ashley did not, at any point during the interview, attempt to end the questioning or

request counsel. While Ashley asked the Detective if he could take a nap and she

denied his request, the Commissioner found that Ashley never sought to terminate the

interview.

      9. The Commissioner also concluded that Ashley was not threatened or

coerced during the interview. The Commissioner noted that Ashley was not

handcuffed at any point during the interview and was permitted to use the restroom

each time he asked to do so. In addition, the Commissioner found that Detective

Ashe did not raise her voice during the interview. While the Detective would not let

Ashley stand at one point, the Commissioner noted that Ashley said that he

understood that he could not stand for purposes of the Detective’s safety. The

Commissioner concluded that “[w]hen viewing the videotaped interview, when

                                         4
viewing the non-verbal cues and body language of the parties, it is clear that Ashley

never had any intention to end the interview.”3

       10. Therefore, because Ashley waived his Miranda rights and voluntarily

made his statement to police, the Commissioner found that his Sixth Amendment

rights and Due Process rights under the Fourteenth Amendment were not violated.

Thus, she concluded that it was reasonable for trial counsel to determine that there

was no legal basis to move to suppress Ashley’s statement, and denied Ashley’s claim

for failing to meet the first prong of the test established in Strickland v. Washington.4

       11. Ashley appealed the Commissioner’s Report. On June 15, 2016, the

Superior Court adopted the Commissioner’s report denying Ashley’s motion for

postconviction relief. This appeal followed.

       12. This Court will review a trial court’s denial of postconviction relief for

abuse of discretion.5 “We carefully review the record to determine if competent

evidence exists to support the Superior Court’s findings, and review questions of law

de novo.”6 “To prevail on a claim of ineffective assistance of counsel under

Strickland, [a defendant] must show that there was (1) deficient attorney performance,

i.e., Trial Counsel’s performance fell below an objective standard of reasonableness,
3
  Appellant’s Opening Br., Ex. A at 10-11.
4
  466 U.S. 668, 688 (1984).
5
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
6
  Stevenson v. State, 2016 WL 258783, at **2 (Del. Jan. 19, 2016).

                                               5
and (2) prejudice resulted from that deficient performance.”7 “[A]ny ‘review of

counsel’s representation is subject to a strong presumption that the representation was

professionally reasonable.’”8

       13. The sole issue on appeal is whether the Superior Court properly applied

Strickland to Ashley’s claim of ineffective assistance of counsel. We find that the

Superior Court’s analysis regarding prong one of Strickland was correct. Ashley’s

trial counsel was not deficient for failing to file a motion to suppress his videotaped

confession. For that reason, the judgement of the Superior Court is affirmed without

need to consider its ruling on Strickland’s second prong.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ James T. Vaughn, Jr.
                                                    Justice




7
 Id.
8
 Wright v. State, 671 A.2d 1353, 1356 (Del. 1996) (quoting Flamer v. State, 585 A.2d 736, 753
(Del. 1990)).

                                             6